Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweiger et al. (US20090291820, hereinafter referred to as Schweiger) in view of Gorman et al. (Gorman, Catherine M., et al. "Effects of repeated processing on the strength and microstructure of a heat-pressed dental ceramic." The Journal of Prosthetic Dentistry 112.6 (2014): 1370-1376, hereinafter referred to as Gorman).
Regarding claim 1, Schweiger discloses a process for the preparation of a glass-ceramic blank for dental purposes with lithium silicate as crystal phase (see Schweiger at the Abstract, disclosing lithium silicate materials are described which can be easily processed by machining to dental products), comprising (c) the glass from step (a) or (b) is shaped into a glass blank (see Schweiger at [0044], disclosing pouring the melt of the starting glass into a mold to form a starting glass blank), (d) the glass blank is heat-treated at a temperature of 450 to 600°C in order to form a glass blank with nuclei (see Schweiger at [0054], disclosing the starting glass product is subjected to a first heat treatment at a first temperature to cause formation of nuclei for lithium metasilicate crystals. Preferably, this first heat treatment involves a heating of the glass product for a period of 5 minutes to 1 hour at a first temperature of 450 to 550° C.), (e) the glass blank with nuclei is subjected to a heat treatment at a temperature of 600 to 850°C in order to form a glass-ceramic blank with lithium metasilicate as crystal phase, or is subjected to a heat treatment at a temperature of 700 to 1000 °C in order to form a glass- ceramic blank with lithium disilicate as crystal phase (see Schweiger at [0057], disclosing  the glass product having the desired nuclei of Li2SiO3 is subjected to a second heat treatment at a second temperature which is higher than the first temperature. This second heat treatment results in the desired formation of lithium metasilicate crystals as predominant and preferably as only crystalline phase and therefore gives the lithium metasilicate glass ceramic according to the invention. Preferably, this second heat treatment of step (d) comprises heating the glass product which contains nuclei suitable for formation of lithium silicate crystals to a second temperature of about 600 to 700° C.), (f) optionally, the glass-ceramic blank with lithium metasilicate as crystal phase from step (e) is subjected to a heat treatment at a temperature of 700 to 1000°C in order to form a glass-ceramic blank with lithium disilicate as crystal phase, and (g) optionally, in step (a) and/or (b) at least one chemical compound is added in order to change the chemical composition of the glass and/or of the glass frit. 
While Schweiger does not explicitly disclose (a) lithium silicate blanks or residues of lithium silicate blanks are melted to form a glass, Schweiger does disclose a process according to the invention starting from the melt via lithium metasilicate to lithium disilicate (see Schweiger at [0015]). When practicing the invention of Schweiger, it would be obvious to try starting from the melt via lithium metasilicate to lithium disilicate by melting lithium silicate blanks or residues of lithium silicate blanks as taught by Gorman. Gorman discloses it is known in the art before the effective filing date to reuse the excess material produced after heat pressing a lithium disilicate glass ceramic restoration (see Gorman at Page 1, “Statement of problem”). 
Therefore, a person having ordinary skill in the art before the effective filing date would find it obvious to try reusing the excess material produced after heat pressing a lithium disilicate glass ceramic restoration as taught by Gorman with a reasonable expectation of successfully providing a melt via lithium metasilicate to lithium disilicate as disclosed by Schweiger. 
Regarding claim 2, Schweiger does not explicitly disclose in which in step (a) residues of machined lithium silicate blanks are used, however, it would have been obvious to try reusing residues of machined lithium silicate blanks when practicing the process of Schweiger because it is known to reuse excess material produced after heat pressing a lithium disilicate glass ceramic restoration as taught by Gorman.
Regarding claim 3, Schweiger does not explicitly disclose in which in step (a) blanks or residues of blanks of lithium silicate glass or lithium silicate glass-ceramic are used, however, it would have been obvious to try reusing residues of machined lithium silicate blanks when practicing the process of Schweiger because it is known to reuse excess material produced after heat pressing a lithium disilicate glass ceramic restoration as taught by Gorman.
Regarding claim 4, Schweiger discloses the lithium silicate glass-ceramic is selected from lithium metasilicate glass- ceramic and lithium disilicate glass-ceramic (see Schweiger at [0015], disclosing a process according to the invention starting from the melt via lithium metasilicate to lithium disilicate.).
Regarding claim 5, Schweiger does not explicitly disclose blanks in the form of blocks or cylinders, or residues of the blanks are used, however, it would have been obvious to use blanks in the form of blocks or cylinders because those are the shapes that blanks usually take (see Schweiger at [0038], disclosing the blank usually takes the form of a small cylinder or a rectangular block.).
Regarding claim 6, Schweiger does not explicitly disclose blanks or residues of blanks with different chemical composition are used, however, it would have been obvious to use blanks with different chemical compositions because Schweiger discloses the starting material may vary in its composition (see Schweiger at [0048], disclosing the starting glass of step (a) comprises the following initial components: 
    PNG
    media_image1.png
    297
    525
    media_image1.png
    Greyscale
 
Regarding claim 7, Schweiger discloses in step (a) the blanks or residues of blanks and/or in step (b) the glass frit are melted at a temperature of 1200 to 1600°C, to 1450°C, to form a glass (see Schweiger at [0051], disclosing a corresponding mixture of suitable starting materials ... is prepared and heated to temperatures of, in particular 1300 to 1600° C).
Regarding claim 8, Schweiger discloses in step (a) the blanks or residues of blanks and/or in step (b) the glass frit is melted for a period of from 30 to 300 min, to form a glass (see Schweiger at [0051], disclosing a corresponding mixture of suitable starting materials ... is prepared and heated to temperatures of, in particular 1300 to 1600° C for 2 to 10 hours.).
Regarding claim 9, Schweiger discloses in step (c) the glass is shaped into a glass blank by pouring into a mold (see Schweiger at [0052], disclosing the melt of the starting glass is poured into a corresponding mold, e.g. a steel mold, and cooled to room temperature to give a glass product.).
Regarding claim 10, Schweiger discloses the glass-ceramic blank prepared has lithium metasilicate or lithium disilicate as a crystal phase (see Schweiger at [0022], disclosing the invention which has metastable lithium metasilicate (Li2SiO3) as main crystalline phase). 
Regarding claim 11, Schweiger discloses a process for the preparation of dental restorations, in which a glass-ceramic blank is prepared by the process comprising (see Schweiger at the Abstract, disclosing lithium silicate materials are described which can be easily processed by machining to dental products) (c) the glass from step (a) or (b) is shaped into a glass blank (see Schweiger at [0044], disclosing pouring the melt of the starting glass into a mold to form a starting glass blank), (d) the glass blank is heat-treated at a temperature of 450 to 600°C in order to form a glass blank with nuclei (see Schweiger at [0054], disclosing the starting glass product is subjected to a first heat treatment at a first temperature to cause formation of nuclei for lithium metasilicate crystals. Preferably, this first heat treatment involves a heating of the glass product for a period of 5 minutes to 1 hour at a first temperature of 450 to 550° C.), (e) the glass blank with nuclei is subjected to a heat treatment at a temperature of 600 to 850°C in order to form a glass- ceramic blank with lithium metasilicate as crystal phase, or is subjected to a heat treatment at a temperature of 700 to 1000 C in order to form a glass-ceramic blank with lithium disilicate as crystal phase, (see Schweiger at [0057], disclosing  the glass product having the desired nuclei of Li2SiO3 is subjected to a second heat treatment at a second temperature which is higher than the first temperature. This second heat treatment results in the desired formation of lithium metasilicate crystals as predominant and preferably as only crystalline phase and therefore gives the lithium metasilicate glass ceramic according to the invention. Preferably, this second heat treatment of step (d) comprises heating the glass product which contains nuclei suitable for formation of lithium silicate crystals to a second temperature of about 600 to 700° C.) (f) optionally, the glass-ceramic blank with lithium metasilicate as crystal phase from step (e) is subjected to a heat treatment at a temperature of 700 to 1000°C in order to form a glass-ceramic blank with lithium disilicate as crystal phase, and (g) optionally, in step (a) and/or (b) at least one chemical compound is added in order to change the chemical composition of the glass and/or of the glass frit, and wherein the glass-ceramic blank prepared is given the shape of the dental restorations by pressing or machining.
While Schweiger does not explicitly disclose (a) lithium silicate blanks or residues of lithium silicate blanks are melted to form a glass, Schweiger does disclose a process according to the invention starting from the melt via lithium metasilicate to lithium disilicate (see Schweiger at [0015]). When practicing the invention of Schweiger, it would be obvious to try starting from the melt via lithium metasilicate to lithium disilicate by melting lithium silicate blanks or residues of lithium silicate blanks as taught by Gorman. Gorman discloses it is known in the art before the effective filing date to reuse the excess material produced after heat pressing a lithium disilicate glass ceramic restoration (see Gorman at Page 1, “Statement of problem”).
Regarding claim 12, Schweiger discloses a process of using the glass-ceramic blank prepared by the process according to claim 1 for the preparation of dental restorations, wherein the glass-ceramic blank is given the shape of the dental restorations by pressing or machining (see Schweiger at [0002], disclosing the invention relates to lithium silicate materials which can be easily shaped by machining). 
Regarding claim 13, Schweiger discloses the lithium silicate glass-ceramic is a lithium metasilicate glass-ceramic (see Schweiger at Claim 1, disclosing a lithium silicate dental ceramic article comprising a metastable machinable phase, comprising lithium metasilicate as the main crystalline phase).
Regarding claim 14, Schweiger discloses the blocks or cylinders are in the form of discs (see Schweiger at [0112], disclosing the obtained lithium metasilicate glass ceramic blanks were analyzed for their machinability and their edge strength. 10 discs were cut from a rod).
Regarding claim 15, Schweiger discloses the glass frit is melted for a period of from 30 to 240 min to form a glass (see Schweiger at [0175], disclosing a glass melt having the composition according to example 14 was melted in a platinum crucible at a temperature of 1500° C. for 3 hours.).
Regarding claim 16, Schweiger discloses the glass-ceramic blank prepared has lithium metasilicate or lithium disilicate as main crystal phase (see Schweiger at Claim 1, disclosing a lithium silicate dental ceramic article comprising a metastable machinable phase, comprising lithium metasilicate as the main crystalline phase).
Regarding claim 17, Schweiger discloses the process according to claim 6, in which step (g) is also carried out (see Schweiger at [034], disclosing in addition to the components mentioned above the glass ceramic may further comprise additional components to enhance the glass technical processability. Such additional components may therefore be in particular compounds such as B2O3 and F which in general amount to 0 to 5.0% by weight.). 
Regarding claim 18, Schweiger discloses in step (a) the blanks or residues of blanks and/or in step (b) the glass frit are melted at a temperature of 1250 to 1450°C, to form a glass (see Schweiger at [0051], disclosing a melt of a starting glass is produced which contains the components of the glass ceramic. For this purpose a corresponding mixture of suitable starting materials ... is prepared and heated to temperatures of, in particular 1300 to 1600° C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731